Mr. Justice Duell
delivered the opinion of the Court:
The assignments of error upon which this appeal is to be considered are as fellows:
1. In not overruling and denying the petition or motion filed by appellee on October 13, 1903.
2. In holding that the order passed on the 2d day of October, 1901, confirming the verdict of the jury, was null and void.
3. In vacating and setting aside said order in so far as it affected the appellee’s property.
4. In declaring the assessments levied against appellee’s property illegal, null, and void.
These exceptions in reality present but one question for our consideration, and that is as to the power of the court below to vacate the order of October 2, 1901. If that order be held to be void it will be found to be unnecessary to consider certain questions raised by appellants as to the laches of the appellee, and the effect of appellee’s alleged collection of the damages awarded him in these very proceedings. In any event, however, the latter question need not he passed on, for the record is silent on the subject, and we cannot go outside of it. As to the question of laches, it seems to be conceded by appellants that a court has power, after the expiration of one or more terms at which a judgment or decree was entered, to open or vacate it if such judgment or decree be void. If, therefore, the order or decree herein which was vacated and set aside was void, by reason of *442the absolute right of appellee to have a new jury summoned,, should he so elect, and he properly exercised and made known his desire by filing his exceptions, then this case is within narrow bounds. In view of the prior decisions of this court relating to the very same order or decree of October 2, 1901, we are constrained to hold that the court below committed no error in making the decree or order of August 16, 1904, which is here complained of.
In Brown v. Macfarland, 19 App. D. C. 525, this court, in referring to the very same proceedings in which the decree or order of October 2, 1901, was entered, said: “The whole proceeding is strictly statutory, and it must be affirmatively shown that all the provisions of the statutes that apply to the proceedings have been substantially complied with. Otherwise the whole proceeding would be void and without effect.” Were all the provisions of such statutes substantially complied with? If not, under the authority of the case last referred to we must hold that the decree or order of October 2, 1901, was not merely voidable, but void, by reason of the fact that is not controverted that a second jury of twelve was not summoned as required by the statute applicable to the proceeding. The facts being as stated, we find that this court has clearly stated the fatality of the omission to summon the jury in Brown v. Macfarland, 19 App. D. C. 525, which was followed in Todd v. Macfarland, 20 App. D. C. 176. In the latter case the court quoted, with approval, what had been said in the former, “that upon the filing of the exceptions to such verdict” (being the same verdict to which this appellee filed his exceptions) “it at once became the duty of the authorities, if they desired to proceed in the work of condemnation, to order the marshal to summon a jury of twelve, as directed by section 263 of chapter 11, United States Revised Statutes relating to this District; and that there was no duty resting upon the exceptants to demand a jury of twelve to be summoned, but it was the duty of the commissioners to take such action.” That being so, this appellee, having filed his exceptions, was under no obligation to do more. No second jury having been caused to be summoned by the com*443missioners, the decree or order of October 2, 1901, could not be enforced against this appellee, and no laches could be predicated against him, m> matter how long he waited. He could move to vacate it at any time, or he could wait until an attempt was made to enforce it, and then resist such enforcement so far as it related to his property. Nor the reasons stated, and upon the authorities cited, the decree was void against this appellee.
A question has been raised as to the sufficiency of the exceptions filed by appellee to entitle him to put upon the commissioners the burden of having summoned the second jury. Upon examination of the exceptions we find them the same as those filed in Todd v. Macfarland, 20 App. D. C. 176, and we consider their sufficiency has been affirmed by the action of this court.
A further consideration of the contentions of -the appellants seems unnecessary. The court below in vacating the former decree reserved the right of the commissioners to take such further proceedings in the matter in accordance with the opinions of this court in the cases heretofore referred to by us.
In our opinion no error was committed by the court below in vacating the order of October 2, 1901, and the order of August 16, 1904, must therefore be affirmed, with costs. And it is so ordered. Affirmed.